Citation Nr: 1236876	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  09-15 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including depression, schizoaffective disorder, and bipolar disorder.



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active military service from August 1982 to August 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for depression.  But since he also has received additional diagnoses of schizoaffective disorder and bipolar disorder, the Board has recharacterized his claim to also include these other disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Since, however, the claim required further development before being decided on appeal, the Board remanded the claim in March 2011 primarily to have the Veteran undergo a VA compensation examination for additional comment on the etiology of his psychiatric disorder (considering all diagnoses) - and, in particular, the likelihood that any current disorder either originated during his military service or is otherwise the result of his service.  This included considering a supporting statement from E.T., M.D., a private psychiatrist, essentially concluding that the current diagnosis of bipolar-type schizoaffective disorder is, in actuality, a progression of the prodromal symptoms the Veteran initially experienced in service that were erroneously attributed instead to a personality disorder.

The Veteran had this requested VA compensation examination in May 2012, but after considering the results of it and the other relevant evidence, the RO issued a supplemental statement of the case (SSOC) later in May 2012 continuing to deny the claim, so it is again before the Board.



FINDING OF FACT

The most probative (meaning competent and credible) evidence indicates the Veteran's current mental illness is not originate during his military service from August 1982 to August 1985, is not otherwise related or attributable to his service, and, to the extent a psychosis, did not manifest to the required compensable degree of at least 10-percent disabling within the year following his separation from service, so by August 1986.


CONCLUSION OF LAW

The Veteran's psychiatric disorder, irrespective of the specific diagnosis, was not incurred in or aggravated by his military service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative of any information and any medical or lay evidence that is necessary to substantiate the claim, including apprising him or the information and evidence he is responsible for providing versus the information and evidence VA will obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, showing how the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent to him in June 2007 and January 2010.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claim and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified him that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.  So he has received all required notice.

Regarding the duty to assist, VA also satisfied this obligation in terms of obtaining all potentially relevant evidence concerning this claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's available service treatment records (STRs), VA medical treatment records, and identified private medical records were obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  It is unclear whether his STRs are complete, but apparently are in relevant part because those regarding his psychiatric evaluation and treatment in service are in his claims file.  All possible efforts have been made to secure all of his STRs.  There is no indication that any additional evidence, relevant to this claim, is available and not part of the claims file.

He also as mentioned was recently provided a VA compensation examination in May 2012, including especially for a medical nexus opinion concerning the etiology of his psychiatric disorder (when considering all diagnoses) and any potential relationship with his military service, such as by way of the diagnosis of personality disorder while in service.  This was the reason for the Board remanding this claim in March 2011.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The medical nexus opinion obtained in May 2012, on remand, is responsive to this determinative issue of causation, so an additional examination and opinion are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated).  This examination of record is adequate to address all pertinent concerns, as the claims file was reviewed for the relevant medical and other history (including, as directed, the supporting statement from E.T., M.D.), the Veteran examined, the findings reported in sufficient detail, and with discussion of the underlying medical rationale, which is where most of the probative value of an opinion is derived.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examination report is thorough and supported by the record.  The records taken as a whole satisfy 38 C.F.R. § 3.326.

So, in summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Whether Service Connection is Warranted

As already acknowledged, it is possible that some of the Veteran's STRs are missing.  In this circumstance, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving the claim for service connection, just instead increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records, so no reverse presumption to grant the claim.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records were lost or destroyed while in Government control that would have required VA to disprove a claimant's allegation of injury or disease in service).


Even still, missing STRs, while indeed unfortunate, do not, alone, obviate the need for the Veteran to still have medical nexus evidence supporting his claim by suggesting a relationship or correlation between his claimed condition and his military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare, 1 Vet. App. at 367)).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1131, 1153; 38 C.F.R. §§ 3.303(a), 3.304, 3.306.

Establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability..  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Psychoses will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and 
substance-induced psychotic disorder.

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

If however chronicity (permanency) of disease or injury in service is not shown,
or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Under § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Savage v. Gober, 10 Vet. App. 494-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. At 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether his present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report things he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But once evidence is determined to be competent, the Board must also determine whether it also is credible, as only then does it ultimately have probative value.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  


A personality disorder is not considered a disease or an injury for VA compensation purposes and, therefore, except as provided in 38 C.F.R. § 3.310(a), disability resulting from it cannot be service connected as a matter of express VA regulation.  However, this exception mentioned (§ 3.310(a)) pertains to the granting of service connection instead on a secondary basis, and disability resulting from a mental disorder that is superimposed upon a personality disorder may be service connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  See, too, Quirin v. Shinseki, 22 Vet. App. 390 (2009); Winn v. Brown, 8 Vet. App. 510, 516 (1996); and VAOPGCPREC 82-90 (July 18, 1990).

Further, disability resulting from alcohol abuse, since it is willful misconduct, generally cannot be service connected.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.303(c)(3) and (d).  VA's General Counsel has confirmed that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim, as here, filed after October 31, 1990.  See VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998). 

There is a very limited exception to this general rule.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service. Id., at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit Court explained that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  An award of compensation on such a basis would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), citing its decision in Madden, the Federal Circuit Court recognized that the Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court (CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

As already explained, competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr.  Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  Jandreau; see Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Buchanan; see also Rucker and Layno.  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Buchanan at 1337.  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.  

Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (reiterating this axiom in a claim for rheumatic fever or rheumatic heart disease).

In this particular case at hand, the STRs reflect that the Veteran reported in May 1983 that he was having a problem with alcohol, verbalized wanting to kill people, and wanted a neuropsychiatric evaluation.  The examiner concluded the Veteran's diagnoses were alcohol abuse and personality disorder.  He resultantly received treatment and counseling for his alcoholism.  The following month, it was noted that he had a history of alcohol problems and of being very hostile and threatening to kill people after he had been drinking alcohol.  The examiner noted that violence was only a problem when the Veteran drank alcohol and that he was not a candidate for psychiatric treatment.  It was determined that he was fit for duty.  His military service ended in August 1985.

Post-service, in September 2003, so nearly two decades later, a VA screening was positive for major depression.  In April 2004, VA treatment records show a diagnosis of adjustment disorder with depressed mood.  A July 2004 treatment report noted the Veteran's statement that he had been depressed for a few years.  He also reported a history of fighting a lot in service, but added that he had had problems with his temper and getting into fights all his life, so even before his service.  The diagnosis was depressive disorder.  In August 2004, the diagnostic impression again was depression.  In July 2005, he yet again was diagnosed as having depression, NOS.  He told the VA examiner that his initial treatment for psychiatric problems had occurred during his military service because he had been fighting a lot.  In 2006 and 2007, the diagnosis of depressive disorder continued, with the VA examiners noting various stressors involving financial problems, the Veteran's medical condition (gout), and not being able to see his son.  In June 2009, Park Place Behavioral Health Center rendered a diagnosis of bipolar disorder and alcohol dependence in sustained full remission.

In January 2011, however, the Veteran had a mental status evaluation by E.T., M.D., a private psychiatrist, which included a review of the claims file for the pertinent medical and other history.  Dr. E.T. concluded the Veteran suffered from schizoaffective disorder, bipolar type, and that this condition began during his military service.  In explanation, Dr. E.T stated the following:

At the time of evaluation it was determined that the veteran had the onset of psychological symptoms in 1983 while on active duty in the United States Marine Corps.  Psychological symptoms detected on evaluation in 1983 attributed to Personality Disorder in retrospect now appear to be the earliest prodromal symptoms of Schizoaffective Disorder.  The Personality disorder [diagnosis] made in 1983 was made without knowledge of the veterans [sic] future deterioration and is discounted in favor of the current diagnosis of Schizoaffective Disorder.

Dr. E.T.'s opinion indicated the Veteran's current psychiatric disorder had its onset in service.  However, this medical opinion does not provide a sufficient basis to grant the claim because it does not appear to be predicated on all relevant facts and an accurate review of the Veteran's history.  For example, Dr. E.T. never discussed or accounted for the fact that the Veteran went nearly 20 years after the conclusion of his military service in 1985 without any further documented complaint or treatment for any sort of mental illness.  And while this, alone, is not dispositive of whether he was experiencing mental illness during those many intervening years, it is nonetheless evidence to be considered in making this important determination and certainly should have been addressed by this doctor.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records, but also indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.).  Moreover, when the Veteran finally did seek treatment for depression in 2004, he reported that he had been depressed for only a few years, so not seemingly dating back to his military service.  He also had at other times acknowledged fighting a lot in service, but also having had similar problems with his temper and getting into fights all his life, so even before his service.  Dr. E.T. never addressed this additional history in his report.  So it is unclear whether he applied valid medical analysis to all significant facts of this case in reaching his conclusion that the Veteran's psychiatric disorder began during or as a consequence of his military service.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In the case of Dr. E.T., the first and third factors are particularly questionable for the reasons mentioned.

Because of these deficiencies in this medical opinion of Dr. E.T., the Board determined another medical nexus opinion needed to be obtained concerning this determinative issue of etiology, especially given the several different diagnoses and medical complexity of this case.  The Board therefore remanded this claim in March 2011 to obtain further medical comment on this critical issue of causation.  The following was requested specifically:

Schedule the Veteran for a VA compensation examination for additional comment on the etiology of his psychiatric disorders (considering all diagnoses) - and, in particular, the likelihood (very likely, as likely as not, or unlikely) that any current disorder either originated during his military service from August 1982 to August 1985 or is otherwise the result of his service. 

All diagnostic testing and evaluation needed to make this important determination regarding causation should be performed.  The claims file also must be made available to the designated examiner for review of the pertinent medical and other history, including concerning the evaluation and treatment the Veteran received during service in May and June 1983 for what were considered at the time to have been alcohol abuse and a personality disorder, the fact that he went many years after his discharge in August 1985 without any further complaint or treatment, and that he reported only a relatively recent history of depression (i.e., a few years) when initially seen after service in July 2004.  As well, however, the VA examiner must consider the more recent supporting statement from E.T., M.D., a private psychiatrist, essentially concluding that the current diagnosis of bipolar-type schizoaffective disorder is, in fact, a progression of the prodromal symptoms the Veteran initially experienced in service that were erroneously attributed to a personality disorder. 

The VA examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the record.

In May 2012, the Veteran had this requested VA compensation examination for this additional medical comment.  The claims file was reviewed and his history of the various diagnoses considered.  The STRs were reiterated in detail.  Likewise, the examiner reviewed the post-service evidence, citing to the psychiatric findings, including those of Dr. E.T.  A mental status evaluation was performed, as well, and yielded a diagnosis of adjustment disorder, NOS.


But as regarding the etiology of the Veteran's current mental illness, based on the records reviewed and evaluation of the Veteran, this VA examiner determined it less likely than not this current mental condition of adjustment disorder, NOS, is due to or the same as any mental condition noted during active duty.  He recounted that the STRs note referral for assessment and treatment in May and June 1983.  The clinic intake workers had an impression of ETOH (alcohol) abuse and personality disorder.  The Veteran was referred for ETOH classes.  After completing the classes and abstaining from alcohol, he was evaluated by a licensed mental health clinician and only a diagnostic impression of alcohol abuse remained in the record and he was found to be fit for duty.  From June 1983 to his separation from duty in August 1995, the records are silent for any other mental conditions, problems or treatment.  After service, multiple mental health care providers had the opportunity to treat, observe, and evaluate him from 2004 to 2012.  The diagnostic impression across the providers had been depressive disorder, NOS, and adjustment disorder with depressed mood.  Multiple situational stressors were noted in the records that contributed to the mental condition.  The private examination performed in January 2011 had a different impression of schizoaffective disorder, bipolar type.  This examiner also opined that alcohol abuse and personality disorder as noted during military service were precursor symptoms of a new mental health condition that was first identified 26 years after military service.  Alcohol abuse started before service and was identified and treated in the military.  The condition resolved and the Veteran was fully fit for duty.  With abstinence from alcohol, there was no impression of a personality disorder.  After the two-month intervention, the records were silent for other mental conditions.  The final diagnosis was only noted to be alcohol abuse.  The VA examiner indicated that research did not support that such a condition for a brief alcohol abuse episode is the prodromal condition for a mood disorder 26 years later.  The examiner further stated that it is a tenuous reach to posit that a brief period of ETOH abuse that resolves, is followed by a 10-year period of no mental conditions, is responsible for or the precursor of the lateral progression and development of a mood disorder 26 years later.


This VA examiner further opined that it is also likely that in a medico-legal compensation case, that secondary gain factors play a role.  The validity of long term observations by mental health clinicians from 2004 to 2012 most likely rises above the level that is obtained by a one-time meeting (by Dr. E.T.)  A one-time meeting for a private examination is an aberration from the established clinical history.

In considering the Nieves-Rodriguez inquiries, the VA examiner was aware of the Veteran's complete medical history, both during service and since, and fully discussed this history, provided a fully articulated opinion, and furnished a reasoned analysis that included commentary on the STRs, VA evidence, and Dr. E.T.'s report.  The Board therefore gives significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with the other evidence of record, and included access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  This VA examiner also considered the possibility the Veteran had sustained a relevant injury, contracted a relevant disease, or experienced a relevant event during his service by acknowledging the evaluation and treatment for what initially was suspected to have been both alcohol abuse and personality disorder but later was determined only to have been alcohol abuse.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).


The Veteran asserts that his complaints in service were the initial manifestations of his later diagnosed psychiatric disorder, and Dr. E.T.'s report supports this notion.  But due to the extremely complex nature of the Veteran's medical history, including when considering the several different diagnoses he has received, his lay opinion simply is not as probative as the opinions of the VA compensation examiner as the Veteran does not possess or proclaim to have any medical training or expertise in the area of psychiatry or psychology, including in determining the appropriateness of diagnoses and when they originated.  The medical opinions in this case obviously are in conflict, Dr. E.T. versus the VA compensation examiner, and the Board must weigh the credibility and probative value of these medical opinions and, in so doing, may favor one over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The May 2012 VA examiner's opinion is more probative than Dr. E.T.'s.  For the reasons already discussed and, indeed, the reasons the Board needed to obtain this additional opinion from this VA examiner, Dr. E.T.'s opinion is incomplete in that it does not address all relevant facts or fully account for all relevant facts.  Conversely, the VA examiner's opinion does not have these shortcomings and contains far more discussion of the underlying rationale, which, as mentioned, is where most of the probative value of an opinion is derived.  The VA examiner also explored the various diagnoses and explained why, at present, the Veteran no longer has the diagnoses of alcohol abuse or personality disorder, the two diagnoses made during his service, nor does he have a psychosis, such as schizophrenia or bipolar disorder, and did not also within the one-year presumptive period following the conclusion of his service.

The VA examiner explained why the findings in service were not the precursor for the current diagnosis, and to this end he explained why there is no nexus or correlation between any current diagnosis and the Veteran's service.

Thus, in sum, the Board finds that the VA examiner's opinion is more probative than Dr. E.T.'s opinion as well as the Veteran's personal assertions to the contrary.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Accordingly, as the most probative evidence in this instance is against the claim, service connection is unwarranted.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Rather, the preponderance of the evidence is against the Veteran's claim, so it must be denied.


ORDER

The claim for service connection for an acquired psychiatric disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


